Citation Nr: 0126395	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  99-13 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


REMAND

The veteran served on active duty from July 1958 to October 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Portland, Oregon 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied a rating in excess of 10 percent for 
bilateral hearing loss.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  In part, this law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA has issued 
final rules to amend adjudication regulations in order to 
implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The veteran had a Board hearing in Washington, DC, in August 
2001.  A copy of the transcript of the hearing is contained 
in the claims file.  The veteran testified that pertinent 
records exist that are not currently associated with the 
claims file, specifically from Drs. Chan and Levinthal, who 
are associates.  Although the claims files contain records 
from Dr. Levinthal for the period of 1988 to 1995, the 
veteran testified that he was last seen in 1998.  
Additionally, only two statements dated in 1990 have been 
received from Dr. Chan, one of which indicates he had 
examined the veteran in June 1988 in conjunction with a 
Social Security claim.  Any relevant Social Security records 
do not appear to be in the claims files.  

Also the veteran has claimed to have had his hearing checked 
at Kaiser Permanente in 1985.  Records were requested from 
Kaiser Permanente by the RO in August 1998, but to date there 
has been no response.  


Accordingly, this case is REMANDED for the following 
development:

1.  The veteran and his representative 
have the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should contact the Social 
Security Administration and request any 
medical records pertaining to the 
veteran's hearing acuity and the decision 
in the Social Security disability 
benefits claim filed by the veteran.  The 
RO should inform the veteran of all 
efforts to obtain those records.

3.  The RO should make one last attempt 
to obtain any medical records pertaining 
to the veteran's hearing from Dr. Dr. 
Chan, specifically any reports of hearing 
examinations in about 1994, 1995 and 
1997.  The RO should also contact Kaiser 
Permanente again to attempt to obtain 
records regarding the veteran's hearing 
acuity from the 1980s.  The veteran 
should be asked to identify any other 
medical or lay evidence relevant to the 
status of his hearing loss disability 
that is not already of record and the RO 
should attempt to obtain it.  In any 
event, the RO should ensure that any VA 
medical records not already in the file 
are obtained and added to the record.  

4.  Thereafter, the veteran should be 
afforded a VA audiological evaluation, to 
be performed, if feasible, by an 
audiologist who has not previously 
examined him.  The claim folders should 
be made available to the examiner.




5.  The RO should then review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.159 and 
3.326(a)).  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
If any additional development is 
indicated it should be accomplished.

6.  Thereafter, RO should re-adjudicate 
the veteran's claim with application of 
the VCAA and the old and new regulations 
pertaining to rating impairment of 
auditory acuity.  If the benefit sought 
on appeal remains denied the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case. The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




